OFFICIAL CORRESPONDENCE

After-Final Non-Entry
Applicant’s after-final Amendments and Remarks, filed 29 December 2020, have not been entered. The proposed amendments to the claims introduce limitation(s) which have not been previously considered by the Examiner and therefore require further search and/or consideration. All of the objections and rejections previously set forth in the Final Office Action filed 29 September 2020 are maintained herein.

Response to Arguments
On page 5 of the Remarks filed 29 December 2020, Applicant asserts that the proposed amendments to the claims overcome the objection to claim 1 previously set forth in the Final Office Action. However, said argument is moot as the proposed amendments have not been entered. It is noted that the proposed amendments to the claims would be sufficient to overcome the aforesaid objection.
Applicant’s arguments, see Remarks pages 5-12, with respect to the previously cited prior art of record Dhiman in view of Grigsby and Sekiguchi not teaching or suggesting that the viscous content partly contacts the liquid layer at the protruded portions, have been considered but are moot because the proposed amendments which introduce this limitation have not been entered. 
In an effort to facilitate compact and expedient prosecution and/or aid in Applicant’s amendment strategy, the Examiner has provided his position regarding the proposed claim amendment and corresponding arguments below.
First, it is noted that the proposed claim amendment, which recites “and said viscous content partly contacts the liquid layer at said protruded portions”, is not sufficient to exclude embodiments where the viscous content contacts the entirety of the liquid layer at the protruded portions. Through the use of open claim language, a viscous content which comes into contact with the liquid layer of the protruded portion in any amount, whether it be partially or fully, reads on the proposed language of ‘partly contacts’. For instance, a viscous content which covers the liquid layer at the entirety of the protruded portion is therefore in contact at any point along the contour of the protruded portion, thereby reading on ‘partly contacts’ in reference to any point along said contour. Furthermore, one of ordinary skill in the art can readily envisage a situation where, for instance, an amount of the viscous content is expelled from the container, and some remains, where the remaining viscous content partially covers a protruding portion, of which would read on the proposed claim amendment. 
Regarding Applicant’s arguments directed toward the rejection of the claims under 35 U.S.C. 103 over Dhiman in view of Grigsby and Sekiguchi, as evidenced by 3M, it is noted that
A) Dhiman does not require substantially uniform height for the shaped features, but rather, discloses such in an embodiment;
B) the claims do not recite the protrusions have two different height ranges, of which would more closely align the claimed invention with that which is depicted in Applicant’s Figure 1, but rather, only recites one height range for all protrusions (in other words, claim 1 encompasses all of the protruded portions having the exact same height); Applicant asserts on page 9 of the Remarks that liquid protrusions 3a are 
C) the aforesaid rejection is not based on the Figures of Dhiman, of which are not disclosed therein as being drawn to scale, and therefore, the use thereof to compare to Applicant’s illustrated (not claimed) invention constitutes arguments of counsel (see MPEP 2145); 
and D), where in view of the aforesaid, it is noted that the rejection is based on inherency, where the structure of the resin surface (height, distribution, and spacing of protrusions) and the properties of the impregnating liquid (viscosity, boiling point, surface tension) are substantially identical to those claimed and disclosed, where Applicant has failed to provide objective evidence that the substantially identical features disclosed in modified Dhiman would not result in the claimed locally protruded portions and flat surfaces therebetween (see paragraphs 16 and 17 of the Final Office Action), but rather, has provided arguments of counsel which cannot take the place of factually supported objective evidence (see MPEP 2145).

/MCR/Examiner, Art Unit 1782                

/LEE E SANDERSON/Primary Examiner, Art Unit 1782